Title: To James Madison from J. Lewis, 13 April 1803 (Abstract)
From: Lewis, J.
To: Madison, James


13 April 1803, New York. Acknowledges JM’s “polite letter” of 5 Mar. [not found]. Thanks JM for the offer it contained. “It wou’d have been very acceptable to me, if it had been made a few days sooner, I am now determined on going upon the waters of the Misisippi, have made my arrangements accordly &. shall depart In all the present Month.” Offers his services “in that Quarter.”
 

   
   RC (DLC). 1 p.


